                                                Case 2:19-cv-00217-JAD-NJK Document 33 Filed 06/22/20 Page 1 of 2


                                   1            LAW OFFICES OF ROBERT P. SPRETNAK
                                                Robert P. Spretnak, Esq. (Bar No. 5135)
                                   2            8275 S. Eastern Avenue, Suite 200
                                                Las Vegas, Nevada 89123
                                   3            Telephone: 702-454-4900
                                                Fax: 702-938-1055
                                   4            Email: bob @ spretnak.com
                                                Attorney for Kevin Becker, Plaintiff
                                   5
                                                LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                   6            J. Christopher Jorgensen, Esq. (Bar No. 5382)
                                                Adrienne Brantley-Lomeli, Esq. (Bar No. 14486)
                                   7            3993 Howard Hughes Parkway, Suite 600
                                                Las Vegas, Nevada 89169
                                   8            Telephone: 702-474-2642
                                                Fax: 702-216-6178
                                   9            E-mail: Cjorgensen@lrrc.com; Abrantley@lrrc.com
                                                Attorneys for Defendant
                               10
                                                BURKE, WILLIAMS & SORENSEN, LLP
                               11               Edith S. Shea, Esq. (Admitted pro hac vice)
                                                Karen T. Tsui, Esq. (Admitted pro hac vice)
                               12               444 South Flower Street, Suite 2400
                                                Los Angeles, California 90071-2953
                               13               Telephone: 213-236-0600
                                                Fax: 213-236-2700
                               14               E-mail: eshea@bwslaw.com; ktsui@bwslaw.com
                                                Attorneys for Defendant
                               15
                               16                                         UNITED STATES DISTRICT COURT
                               17                                      DISTRICT OF NEVADA
                                                                                 )
                               18               KEVIN BECKER,                    )
                                                                                 )  Case No.: 2:19-cv-00217-JAD-NJK
                               19                         Plaintiff,             )
                                                                                 )
                               20                    vs.                         )    [ECF No. 32]
                                                                                 )
                               21               PERFORMANCE FOOD GROUP, INC.     )
                                                WELFARE PLAN,                    )
                               22                                                )
                                                          Defendant.             )
                               23
                               24
                                                    ORDGER GRANTING STIPULATION TO EXTEND TIME FOR PLAINTIFF
                               25                   TO FILE HIS REPLY BRIEF IN SUPPORT OF HIS MOTION FOR COURT
                                                 TO TAKE JUDICIAL NOTICE OF THE SOCIAL SECURITY ADMINISTRATION’S
                               26                                   NOTICE OF AWARD (ECF No. 30)
                               27                                                   (First Request)
                               28                     Plaintiff KEVIN BECKER and Defendant PERFORMANCE FOOD GROUP, INC.
T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                      Page 1 of 2
                                                Case 2:19-cv-00217-JAD-NJK Document 33 Filed 06/22/20 Page 2 of 2


                                   1            WELFARE PLAN, by and through their counsel of record in this matter, stipulate and agree to

                                   2            extend the time by one week for Plaintiff to file his reply brief in support of “Plaintiff Kevin

                                   3            Becker’s Motion for Court to Take Judicial Notice of the Social Security Administration’s Notice

                                   4            of Award, Finding Plaintiff Eligible for Social Security Disability Benefits.” Plaintiff filed his

                                   5            motion on June 3, 2020. (See ECF No. 30). Defendant filed its opposition on June 17, 2020. (See

                                   6            ECF No. 31). By operation of LR 7-2(b), the deadline for Plaintiff to file his reply brief currently

                                   7            is set for June 24, 2020.

                                   8                   There is good cause for requesting this one-week extension. Plaintiff’s counsel will be

                                   9            traveling out of the area from June 19, 2020, to June 28, 2020, on a previously scheduled vacation.

                               10               Because of pressing demands in other matters, Plaintiff’s counsel was unable to complete the reply

                               11               brief prior to the scheduled start of his vacation trip. No oral argument has been requested or

                               12               scheduled in this matter; therefore, that would not be affected by the requested extension.

                               13               DATED: June 19, 2020.                              DATED: June 19, 2020.
                               14               LAW OFFICES OF ROBERT P. SPRETNAK                  LEWIS ROCA ROTHGERBER CHRISTIE
                                                                                                   LLP
                               15               By: /s/ Robert P. Spretnak
                                                   Robert P. Spretnak, Esq.                        By: /s/ Adrienne Brantley-Lomeli
                               16                                                                      J. Christopher Jorgensen, Esq.
                                                8275 S. Eastern Avenue, Suite 200                      Adrienne Brantley-Lomeli, Esq.
                               17               Las Vegas, Nevada 89123
                                                                                                   3993 Howard Hughes Parkway, Suite 600
                               18               Attorney for Plaintiff                             Las Vegas, Nevada 89169
                               19
                                                                                                   BURKE, WILLIAMS & SORENSEN, LLP
                               20
                                                                                                   By: /s/ Edith S. Shea
                               21                                                                     Edith S. Shea, Esq. (Admitted pro hac vice)
                                                                                                      Karen T. Tsui, Esq. (Admitted pro hac vice)
                               22
                                                                                                   444 South Flower Street, Suite 2400
                               23                                                                  Los Angeles, California 90071-2953
                               24                                                                  Attorneys for Defendant
                               25
                               26                                                     IT IS SO ORDERED.
                               27
                                                                                      _______________________________________________
                               28                                                     U.S. District Judge Jennifer A. Dorsey
                                                                                      Dated: June 22, 2020
T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                            Page 2 of 2
